Case 8:18-cv-01571-JVS-DFM Document 237 Filed 12/09/19 Page 1 of 10 Page ID
                                #:12518


 1 FEINBERG DAY KRAMER ALBERTI
 2 LIM TONKOVICH & BELLOLI LLP
   Robert F. Kramer (SBN 181706)
 3 rkramer@feinday.com
 4 M. Elizabeth Day (SBN 177125)
   eday@feinday.com
 5 David Alberti (Bar No. 220625)
 6 dalberti@feinday.com
   Russell S. Tonkovich (SBN 233280)
 7 rtonkovich@feinday.com
 8 Marc C. Belloli (SBN 244290)
   mbelloli@feinday.com
 9 Nicholas V. Martini (SBN 237687)
10 nmartini@feinday.com
   Kate E. Hart (SBN 275121)
11 khart@feinday.com
12 Aidan M. Brewster (SBN 319691)
   abrewster@feinday.com
13 577 Airport Blvd., Suite 250
14 Burlingame, California 94010
   Telephone: (650) 825-4300
15 Facsimile: (650) 460-8443
16
   Attorneys for Plaintiff
17 Polaris PowerLED Technologies, LLC
18
19                     UNITED STATES DISTRICT COURT
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
20
21    POLARIS POWERLED                      Case No. 8:18-cv-01571-JVS (DFMx)
22    TECHNOLOGIES, LLC,
                                            PLAINTIFF POLARIS
23               Plaintiff,                 POWERLED TECHNOLOGIES,
                                            LLC’S SUPPLEMENTAL CLAIM
24               v.                         CONSTRUCTION BRIEF
25    VIZIO, INC.,

26               Defendant.
27
28

                                                    PLAINTIFF’S SUPPLEMENTAL
                                                   CLAIM CONSTRUCTION BRIEF
                                                  CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 237 Filed 12/09/19 Page 2 of 10 Page ID
                                #:12519


 1                                         TABLE OF CONTENTS
 2   I.    INTRODUCTION ............................................................................................1
 3
     II. “A FIRST INPUT CONFIGURED TO RECEIVE A USER SIGNAL
 4   INDICATIVE OF A USER SELECTABLE BRIGHTNESS SETTING” ..........1
 5
     III. “A SECOND INPUT CONFIGURED TO RECEIVE A SELECTION
 6   SIGNAL TO SELECTIVELY OPERATE THE BRIGHTNESS CONTROL
     CIRCUIT IN AN AUTO MODE OR A MANUAL MODE” ...............................6
 7
     IV. CONCLUSION .................................................................................................7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                            PLAINTIFF’S SUPPLEMENTAL
                                                         -i-               CLAIM CONSTRUCTION BRIEF
                                                                          CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 237 Filed 12/09/19 Page 3 of 10 Page ID
                                #:12520


 1   I.      INTRODUCTION
 2           In U.S. Patent No. 8,223,117 (“’117 patent”), “configured to” should be

 3   construed to mean “actually implemented in hardware or software to” in the phrases

 4   “a first input configured to receive a user signal” in claim 1 and “a second input

 5   configured to receive a selection signal” in claim 9. Polaris’ construction is strongly

 6   supported by the claim language and the preferred embodiments. Further, Polaris’

 7   construction is consistent with the Court’s other constructions in this case.

 8   II. “A FIRST INPUT CONFIGURED TO RECEIVE A USER SIGNAL
         INDICATIVE OF A USER SELECTABLE BRIGHTNESS SETTING”
 9
             The phrase “a first input configured to receive a user signal indicative of a
10
     user selectable brightness setting” in claim 1 should be construed as “a first input
11
     actually programmed or implemented with hardware or software to receive a user
12
     signal indicative of a user selectable brightness setting” for the following reasons.
13
     First, the preferred embodiments in the specification describe implementations of “a
14
     first input configured to receive a user signal” in both hardware and software. For
15
     example, Figure 4 shows the “first input configured to receive a user signal”
16
     implemented in hardware at the PWM input.
17
18
19
20
21
22
23
24
25
26   Ex. A, Fig. 4.1 In Figure 4, the “user signal” is a “user adjustable PWM logic signal
27
28
     1
         All emphasis is added. Exhibits are attached to the Declaration of Aidan Brewster.
                                                              PLAINTIFF’S SUPPLEMENTAL
                                              -1-            CLAIM CONSTRUCTION BRIEF
                                                            CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 237 Filed 12/09/19 Page 4 of 10 Page ID
                                #:12521


 1   [that] varies in duty cycle from 0% for minimum user-defined brightness to 100%
 2   for maximum user-defined brightness.” Id. at co. 6:25-28. The PWM logic signal is
 3   a pulse-width modulated signal, which is a hardware analog voltage signal. The
 4   PWM input is a “first input” that receives the PWM logic signal (i.e., “user signal”).
 5   Supplemental Declaration of Dr. Balakrishnan (“Balakrishnan Supp.”), ¶¶ 3-4.
 6            The ’117 patent’s specification also describes embodiments in which the “first
 7   input configured to receive a user signal” is implemented in software. Software is a
 8   series of instructions executed by a processor. Balakrishnan Supp., ¶ 5. Software is
 9   normally written in a human-readable, high level language such as C++. Id.
10   Software written in a human-readable, high level language is commonly referred to
11   as source code. Id. Tools such as a compiler and assembler are typically used to
12   translate source code into binary machine code software (i.e., composed of 0s and
13   1s) that is loaded into memory and executed by a processor in a device. Id. at ¶ 6.
14   The machine language software generated from source code contains digital words
15   of a defined length that provide instructions regarding arithmetic and logic
16   operations to be performed in the software. Id. The binary machine code software
17   instructions and the values used by those instructions in software are represented as
18   digital words when they are compiled from source code into memory on a device.
19   Id. As explained by Professor Balakrishnan, tenured professor in the Computer
20   Science Department at the University of Toronto, a digital word in machine code is a
21   binary series of 0s and 1s. Id. For example, a 16-bit digital word in machine code
22   could be “0010110011010011.” Id. “Digital words” are also referred to as “binary
23   words” because digital words consist of 0s and 1s (i.e., binary). Id.
24            It was well-known in the art at the time of the ’117 patent filing that a “digital
25   word” is part of the compiled software running on a processor.2 Id. at ¶7. For
26   instance, a U.S. patent filed June 30, 2000, provides the following description of
27   how source code is compiled into a sequence of digital words that comprise the
28
     2
         The ’117 patent claims priority to a provisional application filed February 9, 2004.
                                                               PLAINTIFF’S SUPPLEMENTAL
                                                -2-           CLAIM CONSTRUCTION BRIEF
                                                             CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 237 Filed 12/09/19 Page 5 of 10 Page ID
                                #:12522


 1   executable software that actually runs on the processor.
 2         The software which executes upon processors is a sequence of digital
           words known as machine code. This machine code is understandable
 3         by the hardware of the processors. However, programmers typically
 4         write programs in a higher-level language which is much easier for
           humans to comprehend. The program listings in this higher level
 5         language are called source code. In order to convert the human-
 6         readable source code into machine-readable machine code, several
           special software tools are known in the art. These software tools are
 7         compilers, linkers, assemblers, and loaders.
 8   Ex. B (U.S. Patent No. 6,675,289), col. 1:15-25. Similarly, a U.S. patent filed June
 9   3, 1992 explains that “digital words” are used in software programs:
10         An EMG sensing circuit 64 conditions this input signal and converts it
11         into a digital word for processing by software implemented on the
           personal computer 46 in FIG. 1.
12
           …entering a plurality of therapeutic parameters into the graphic
13         interface, the parameters being represented as digital words in a
14         computer program…

15   Ex. C (U.S. Patent No. 5,300,096), col. 5:1-4, 14:10-13; Balakrishnan Supp., ¶ 8.

16         One of ordinary skill in the art would thus understand that the use of digital

17   words in an embodiment would encompasses implementations in software.

18   Balakrishnan Supp., ¶¶ 2, 9. In preferred embodiments of the ’117 patent, one of

19   ordinary skill in the art would similarly understand that the “first input configured to

20   receive a user signal” is implemented in software using a digital, or binary, word as

21   shown below. Id.

22         The user preference can also be provided in other forms, such as a
           potentiometer setting or a digital signal (e.g., a binary word).
23
           In one embodiment in which the user preference is indicated by a
24         digital word,…
25         12. The brightness control circuit of claim 1, wherein the user signal
           corresponds to a digital word, and the multiplier is implemented with
26         a digital-to-analog converter configured to receive the digital word and
27         a reference signal determined by the sensing signal to generate the
           brightness control signal.
28
     Ex. A, cols. 3:28-30, 3:59-60, 13:20-24. One of ordinary skill in the art would
                                                             PLAINTIFF’S SUPPLEMENTAL
                                             -3-            CLAIM CONSTRUCTION BRIEF
                                                           CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 237 Filed 12/09/19 Page 6 of 10 Page ID
                                #:12523


 1   understand that a digital word is a binary word (i.e., a series of 0s and 1s) in
 2   software. Balakrishnan Supp., ¶ 10; Ex. D (U.S. Patent No. 7,523,337), col. 4:26-27
 3   (“A/D converter 910 outputs a digital word (e.g. a binary word)…”); Ex. E (U.S.
 4   Patent No. 3,786,869, col. 2:34-35 (“The output of the encoder will be a binary
 5   word of four bits and this digital word will be repeated approximately every 100
 6   milliseconds.”). The ’117 patent further states that “[t]he user input can come from
 7   processors in LCD devices,” indicating the “first input configured to receive a user
 8   signal” can be in software running on a processor (as the main purpose of a
 9   processor is to execute software). Ex. A, col. 5:5-7; Balakrishnan Supp., ¶ 9.
10         Moreover, in Figure 9, a “digital word” value (i.e., a series of 0s and 1) is used
11   to represent the user signal indicative of a user selectable brightness setting.
12         FIG. 9 is a schematic diagram of one embodiment of a brightness
           control circuit with a multiplier circuit to combine a light sensor output
13         with a user adjustable digital word…A binary input (bn . . . b1) is
14         used to indicate user dimming preference. The DAC 918 generates
           an analog voltage (Vout) corresponding to the binary input.
15
     Ex. A, col. 10:33-39. In a software implementation, the binary input would receive
16
     the digital word value (i.e., user signal) in the software, and is thus “a first input
17
     configured to receive a user signal” in software. Balakrishnan Supp., ¶ 11.
18
           It is important that the description of Figure 9, as shown above, states “The
19
     DAC 918 generates an analog voltage (Vout) corresponding to the binary input.”
20
     Ex. A, col. 10:38-39. The fact that Figure 9 has a digital-to-analog converter (DAC)
21
     confirms that the digital word can be in software because a software digital word
22
     would require the conversion using a DAC as shown in Figure 9 to generate the
23
     required hardware analog voltage signal. Balakrishnan Supp., ¶ 12.
24
           Figure 9 further shows that the binary input can be in software. In Figure 9,
25
     the “binary input” shown in the arrow goes directly into the DAC and is not part of
26
     the hardware circuitry. Balakrishnan Supp., ¶ 13. This is because the binary input
27
     can originate in software. Id.
28

                                                              PLAINTIFF’S SUPPLEMENTAL
                                               -4-           CLAIM CONSTRUCTION BRIEF
                                                            CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 237 Filed 12/09/19 Page 7 of 10 Page ID
                                #:12524


 1
 2
 3
 4
 5
 6
 7
 8
 9
     Ex. A, Fig. 9; Balakrishnan Supp., ¶ 13. Therefore, Polaris’ construction should be
10
     adopted as the preferred embodiments disclose both hardware and software
11
     implementations. Balakrishnan Supp., ¶ 14.
12
           Second, one of ordinary skill in the art would understand that the plain
13
     language of this limitation covers both hardware and software implementations.
14
     Balakrishnan Supp., ¶ 3. Nothing in the claim language “a first input configured to
15
     receive a user signal indicative of a user selectable brightness setting” excludes
16
     either hardware or software implementations. This limitation should thus have its
17
     plain meaning encompassing both hardware and software implementations.
18
           Third, Polaris’ construction is consistent with the Court’s other constructions.
19
     The Court construed “a multiplier configured to selectively generate a combined
20
     signal based on both the user signal and the sensing signal” as “a multiplier actually
21
     programmed or implemented with hardware or software to selectively generate a
22
     combined signal based on both the user signal and the sensing signal.” ECF 212 at
23
     34. The “multiplier” can thus be implemented in software. Id. When the multiplier
24
     is implemented in software, the “user signal” and “sensing signal” must also be in
25
     software because a software multiplier can only perform actions on values in the
26
     software. Balakrishnan Supp., ¶¶ 15-16. If the “user signal” is in software, then the
27
     “first input configured to receive a user signal” would be the input of the user signal
28
     into the software. Id. Therefore, “a first input configured to receive a user signal” is
                                                            PLAINTIFF’S SUPPLEMENTAL
                                             -5-           CLAIM CONSTRUCTION BRIEF
                                                          CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 237 Filed 12/09/19 Page 8 of 10 Page ID
                                #:12525


 1   properly construed as “a first input actually programmed or implemented with
 2   hardware or software to receive a user signal,” which is consistent with the claim
 3   language, preferred embodiments, and the Court’s other constructions. Id. at ¶ 17.
 4   III. “A SECOND INPUT CONFIGURED TO RECEIVE A SELECTION
          SIGNAL TO SELECTIVELY OPERATE THE BRIGHTNESS
 5        CONTROL CIRCUIT IN AN AUTO MODE OR A MANUAL MODE”
 6         “A second input configured to receive a selection signal to selectively
 7   operate the brightness control circuit in an auto mode or a manual mode” in claim 9
 8   should be construed to mean “a second input actually programmed or implemented
 9   in hardware or software to receive a selection signal to selectively operate the
10   brightness control circuit in an auto mode or a manual mode.” First, the plain
11   language of claim 9 does not exclude either hardware or software implementations.
12   One of ordinary skill in the art would thus understand the “second input” limitation
13   to encompass hardware and software implementations. Balakrishnan Supp., ¶ 18.
14         Second, the specification describes the “selection signal to selectively
15   operate the brightness control circuit in an auto mode or a manual mode” broadly as
16   an “enable signal” without limiting it to either a hardware or software signal.
17         The manual mode excludes the visible light sensor 402, while the auto
18         mode includes the visible light sensor 402 for automatic adjustment of
           display brightness as ambient light changes. An enable signal (AUTO)
19         selects between the two modes.
20         In one embodiment, the brightness control circuit of FIG. 8 selectively
21         operates in an auto mode or a manual mode. An enable signal
           (AUTO) indicates the selection of operating mode.
22
     Ex. A, col. 6:38-42, 9:61-64.
23
           One of ordinary skill in the art would understand the plain meaning of
24
     “signal” to encompass both hardware and software signals. Balakrishnan Supp., ¶
25
     20. For example, as shown below, it was recognized in the art that the plain
26
     meaning of “signal” includes both hardware and software signals. Id.
27
           The interface controller and display driver 64 processes the
28         compensated output signal 60 and issues the necessary hardware or

                                                            PLAINTIFF’S SUPPLEMENTAL
                                             -6-           CLAIM CONSTRUCTION BRIEF
                                                          CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 237 Filed 12/09/19 Page 9 of 10 Page ID
                                #:12526


 1         software signals to the display 44…
 2   Ex. F (U.S. Patent No. 6,104,969), col. 2:56-60.
 3         The event trigger signal 99 may, for example, be a hardware or
           software signal…
 4
     Ex. G (U.S. Patent Pub. No. 2002/0188880), at [0026]; see also Ex. H, ¶ 147 (“If
 5
     desired, the action may be a text entry into a dialog box, a striking of a key on a
 6
     keyboard, a moving of a mouse, or a receiving of another hardware or software
 7
     signal.”); Ex. I (U.S. Patent Pub. No. 2002/0012432), ¶ 279 (“Such a signal may be a
 8
     hardware or software signal…”); Ex. J, col. 7:37-40 (“…any other hardware or
 9
     software signal.”).
10
           One of ordinary skill in the art would understand “selection signal” to refer to
11
     a hardware or software signal in accordance with its plain meaning. Balakrishnan
12
     Supp., ¶¶ 20-21. Nothing in the specification or claims limits “selection signal” to
13
     being only a hardware signal or only a software signal. If the “selection signal” was
14
     an analog voltage signal, the “second input configured to receive” would likely be in
15
     hardware capable of receiving such an analog voltage signal. Id. at ¶ 21. Similarly,
16
     if the “selection signal” is a software signal, then the “second input configured to
17
     receive” that software “selection signal” would likely be in software Id. This is
18
     because software cannot directly receive an analog voltage signal.3 Id.
19
           Therefore, in light of the intrinsic evidence, one of ordinary skill in the art
20
     would understand “a second input configured to receive a selection signal to
21
     selectively operate the brightness control circuit in an auto mode or a manual
22
     mode” in claim 9 to mean “a second input actually programmed or implemented in
23
     hardware or software to receive a selection signal to selectively operate the
24
     brightness control circuit in an auto mode or a manual mode.” Id. at ¶ 22.
25
     IV.   CONCLUSION
26
           For the aforementioned reasons, the Court should adopt Polaris’ constructions.
27
28   3
       An analog voltage signal would have to be converted into a digital software value
     in order to be received and used in software. Balakrishnan Supp., ¶ 21.
                                                             PLAINTIFF’S SUPPLEMENTAL
                                             -7-            CLAIM CONSTRUCTION BRIEF
                                                           CASE NO. 8:18-cv-01571-JVS-DFM
Case 8:18-cv-01571-JVS-DFM Document 237 Filed 12/09/19 Page 10 of 10 Page ID
                                 #:12527


  1   Dated: December 9, 2019             FEINBERG DAY KRAMER ALBERTI
  2                                       TONKOVICH LIM & BELLOLI LLP

  3
  4                                       By: /s/ Robert F. Kramer
                                              Robert F. Kramer
  5
  6                                       Attorneys for Plaintiff
                                          Polaris PowerLED Technologies, LLC
  7
  8
  9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      PLAINTIFF’S SUPPLEMENTAL
                                        -8-          CLAIM CONSTRUCTION BRIEF
                                                    CASE NO. 8:18-cv-01571-JVS-DFM
